DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2020 has been entered.
Status of the Application
	Claims 1 and 3-18 are currently pending in this application.
Claim Objections
Claim 7 is objected to because of the following informalities:  “camera arranged photograph” should be “camera arranged to photograph” [Lines 3-4].  Appropriate correction is required.
Drawings
	Fig. 1 has been amended in order to overcome the objection to the drawings. Thus, the objection to the drawings has been withdrawn.
Response to Arguments
Applicant's arguments filed 04/24/2020 have been fully considered but the arguments on pages 13-14 are not persuasive and the arguments on pages 9-13 and 14-16 are rendered 
On page 13 of the Applicant’s Remarks, the Applicant argues that, “Kong teaches to do a linear fit to the image observations to form a linear path on the image plane. Adjustment is reasonable due to the unavoidable noise in image observations and the inaccuracies in beam image center estimation. However, the beam image paths are adjusted independently. Adjusting them in a manner respecting the integrity of the mathematical-physical model of the pattern and the diffractive optical element or other pattern producing it, would require to adjust them all together, because according to the mathematical-physical model their angles have a dependency on each other. Image plane adjustments cause the calibrated beams to deviate from the coherent model in the direction perpendicular to the epipolar planes they span with the projection center of the camera. The implication of this is that the 3D beam paths will not have a common origin. as described in Kong's formulas [0016] - [0019]. This does not respect the physical model of the pattern where the light is emitted from one single source. Further, what linear fitting on image plane does not solve is the adjustment in the direction of the beam path. All the errors due to measurement and component misalignment stay in the lookup table values. This means that the distance value interpolations between the lookup table values will propagate at alternating speeds in the corresponding 3D path. This means that Kong fails to teach a pattern that accurately complies with a mathematical-physical model and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model.”

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). MPEP 2111.
The specification of the application states, “The diffraction source is arranged to produce a diffraction pattern of a known geometry on a surface to be modeled. The pattern 
FIGS. 1, 2A and 2B show an optical surface configuration sensing system [See Kong, 0015]. A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14 [See Kong, 0015]. The beams are reflected from the target surface 15; and a camera 17 is positioned to receive the reflected beams [See Kong, 0015]. In camera 17, each beam is focused by a lens 16 onto an image surface 18 providing an image plane 20 [See Kong, 0015]. A processor 19 having memory 21 is provided to provide processing of the images on image plane 20 [See Kong, 0015].

    PNG
    media_image1.png
    601
    411
    media_image1.png
    Greyscale

Using the apparatus described above, a two dimensional (2D) array of beams may be generated by optical grating 12 that comprises a first predetermined number of rows of beams, each row containing a second number of individual beams [See Stanley, 0021]. Each of the beams, when reflected from surface 15, forms a beam image which lies somewhere on a beam path in the image plane 18, wherein the beam paths of all beam images are straight, generally parallel lines (vertical in this example) [See Stanley, 0021]. 

    PNG
    media_image2.png
    490
    519
    media_image2.png
    Greyscale

For example, FIG. 3 shows a 5x4 array of beam images reflected from a flat surface onto the image plane, wherein the horizontal rows of beam images are aligned perpendicularly with the vertical beam paths [See Kong, 0021]. With sufficient spacing between the beam paths, all 

    PNG
    media_image3.png
    536
    435
    media_image3.png
    Greyscale

The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1 [See Kong, 0023]. The inter-beam image distance (angle) was 1.5 degrees in both the horizontal and vertical directions [See Kong, 0023]. The beam matrix was rotated by 14 degrees relative to the triangulation direction [See Kong, 0023]. A VGA camera was synchronized with the laser pulses [See Kong, 0023]. The vertical separation between the camera and lens was 60 mm [See Kong, 0023]. In order to 
Stanley discloses that structured patterns of light points refers to patterns having a plurality of recognisable features in a known, pre-defined geometry [See Stanley, 0011]. Common structured light patterns include arrays of spots, parallel lines or grids of lines [See Stanley, 0011]. In certain embodiments the structured light pattern may comprise a single point of light to provide coarse ranging [See Stanley, 0011]. The term `light points` used herein refers to any recognisable feature of such a Pattern [See Stanley, 0011]. The structured light generator can be adapted to switch back and forth between said first and second structured patterns, either automatically according to a timing control, or adaptively in response to sensed information from the illuminated scene [See Stanley, 0012]. Alternatively the structured light generator can be adapted to project the first and second patterns simultaneously [See Stanley, 0012]. In embodiments where more than one pattern is projected simultaneously, the light points corresponding to different patterns are preferably distinguishable by shape, colour, polarisation or configuration [See Stanley, 0012]. Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector [See Stanley, 0012]. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves [See Stanley, 0012]. It will be understood that a 
Takabayashi discloses that the positional relationship between the projection unit and the capture unit is obtained by calibration [See Takabayashi, 0005]. For example, the base line length between the projection unit and the capture unit, the rotation/translation information of the capture unit and the projection unit, apparatus specific parameters of the projection unit and the capture unit, the focal length, the optical axis principal point position, the lens aberration values, and the like (to be generically referred to as calibration values) are obtained in advance [See Takabayashi, 0005]. Finally, the distance from the apparatus to the object is measured from the calibration values and the positional relationship between the pattern on the projection pixel surface and that on the capture pixel surface using the principle of the triangulation method [See Takabayashi, 0006]. In the apparatus that measures the surface shape of an object using the projection unit and the capture unit, generally, the shapes and arrangement of the devices in use slightly change over time due to, for example, a thermal expansion/contraction effect associated with temperature changes [See Takabayashi, 0006].
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are both in the same field of ranging systems using light projections onto a target/surface. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system using a grating as taught by Kong with the explicit teachings of the light patterns projected on the target having a known, predefined geometry as taught by Stanley in order for the improving of the detection of light points in a pattern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong’s known parameters between the surface, grating of the laser or similar source of electromagnetic radiation, and the camera with the obtaining of the positional relationships between the projection unit and the capture unit by calibration and the use of the calibration values to measure the positional relationships of the pattern on the projection pixel surface and the capture pixel surface as taught by Takabayashi in order to use the calibration parameters for the three-dimensional measurement of the surface shape of an object [See Takabayashi]. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
On pages 13-14 of the Applicant’s Remarks, the Applicant argues that, “Further, the office action also states that "In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., single image taken) are not recited in the rejected claim(s). The Applicant disagrees with this statement in the office action. Claims 7, 14 and 18, clearly state that only the first photograph (i.e. a single photograph) is used in the calculation of a three- dimensional position for each point of the network of points.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. The Applicant stated that “a single image is sufficient in order to calculate a depth position for each point of the network of points.” The Examiner intended to state that the limitations for claim 1 do not state a single image being used. The Examiner agrees that claim 7, 14, and 18 disclose the single image. In regards to claim 7, 14, and 18, the arguments are moot in view of the new current rejection due to the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-9, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Hereafter, “Kong”) [US 2004/0119035 A1] in view of Stanley [US 2012/0236288 A1] in further view of Takabayashi [US 2013/0046506 A1].
In regards to claim 1, Kong discloses a modeling arrangement for modeling the topography of a three-dimensional (3D) surface ([0001] object surface characterization using optical triangulation ranging), comprising: a light source arranged to project a substantially monochromatic and coherent electromagnetic radiation onto the 3D surface ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.); a camera arranged to photograph the 3D surface to be modeled at wavelengths emitted by the light source as well as wavelengths detected by a human eye ([0015] The beams are reflected from the target surface 15; and a camera 17 is positioned to receive the reflected beams. In camera 17, each beam is focused by a lens 16 onto an image surface 18 providing an image plane 20.); and a grating provided in connection with the light source ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.); wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.), the diffraction pattern comprising a network of points ([0021] Using the apparatus described above, a two dimensional (2D) array of beams may be generated by optical grating 12 that comprises a first predetermined number of rows of beams, each row containing a second number of individual beams. Each of the beams, when reflected from surface 15, forms a beam image which lies somewhere on a beam path in the image plane 18, wherein the beam paths of all beam images are straight, generally parallel lines (vertical in this example). For example, FIG. 3 shows a 5x4 array of beam images reflected from a flat surface onto the image plane, wherein the horizontal rows of beam images are aligned perpendicularly with the vertical beam paths. [0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1.), wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model ([Fig. 3 and 4] dot matrix, wherein the angles of the beams are known) and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model ([0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1. The inter-beam image distance (angle) was 1.5 degrees in both the horizontal and vertical directions. The beam matrix was rotated by 14 degrees relative to the triangulation direction. A VGA camera was synchronized with the laser pulses. The vertical separation between the camera and lens was 60 mm.); and wherein the modeling arrangement is calibrated by a single system calibration so that the relative orientations of the optical axis of the camera and the diffraction axis are [0016-0020, 0025, Fig. 2a, 2, 7a, and 7b] and so that the calibration takes into account the calibration information to correct for optical distortions of the lens of the camera ([0024] The beam image labelling process for the matrix of FIG. 4 begins with creation of the beam paths. Over the sensing range, the center of gravity of each beam image is recorded at different target distances (a planar target is convenient but is not required). The beam images may be distinguished from noise by their strength and spatial location: with good quality equipment, the beam images will generally be stronger than noise artifacts and will create a recognizable grid pattern. Once all beam images are identified, any other artifact in the image plane may be ignored. Linear fit to the beam image positions is then used to create the beam paths. The calculated beam paths are stored as a look-up table for later use. With the beam paths stored, the system can be calibrated (for distance as a function of beam image position on the path) and used for ranging.  Both processes are described with reference to the flow chart of FIGS. 7A, 7B.).
Stanley discloses a modeling arrangement for modeling the topography of a three-dimensional (3D) surface ([Title] Range based sensing), comprising: a light source arranged to project a substantially monochromatic and coherent electromagnetic radiation onto the 3D surface ([0006] a structured light generator adapted to illuminate a scene with a first structured pattern of light points and a second structured pattern of light points, said first and second patterns being configured for operation at different ranges); a camera arranged to photograph the 3D surface to be modeled at wavelengths emitted by the light source as well as wavelengths detected by a human eye ([0007] a detector for detecting the location of light points projected in the scene); and a grating provided in connection with the light source ([0027] Embodiments of the invention may additionally or alternatively employ a structured light generator comprising a light source and a diffraction element. The light source is preferably a laser diode. The diffractive element, or diffractive array grating (DAG) in some embodiments is controllable to vary the light output between first and second states, resulting in first and second projected light patterns. The diffractive element may be mechanically switchable, for example one or more elements can be moved into and out of the path of the light source in response to a control signal, or the diffractive element may be electro-optically configurable.); wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled, the diffraction pattern comprising a network of ([0012] Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.), wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model ([0011] It will be understood that structured patterns of light points refers to patterns having a plurality of recognisable features in a known, pre-defined geometry. Common structured light patterns include arrays of spots, parallel lines or grids of lines. In certain embodiments the structured light pattern may comprise a single point of light to provide coarse ranging. The term `light points` used herein refers to any recognisable feature of such a pattern.) and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model; and wherein the modeling arrangement is calibrated ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.
Kong discloses that the positions, orientations, and distances of the components and in relation to the other components are known and can be seen in Fig. 2A. However, Kong fails to explicitly disclose that wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model and the positional relationships of the camera and light source are accurately known by calibration. 
However, in the same field of endeavor, Takabayashi discloses wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model ([0006] Finally, the distance from the apparatus to the object is measured from the calibration values and the positional relationship between the pattern on the projection pixel surface and that on the capture pixel surface using the principle of the triangulation method.); and wherein the modeling arrangement is calibrated by a single system calibration [Fig. 1 and 4] so that the relative orientations of the optical axis of the camera and the diffraction axis are accurately known and that the position, distance and orientation of the output point of the grating to the starting point of the optical axis of the camera are accurately known ([0005] The positional relationship between the projection unit and the capture unit is obtained by calibration. For example, the base line length between the projection unit and the capture unit, the rotation/translation information of the capture unit and the projection unit, apparatus specific parameters of the projection unit and the capture unit, the focal length, the optical axis principal point position, the lens aberration values, and the like (to be generically referred to as calibration values) are obtained in advance. [0006] Finally, the distance from the apparatus to the object is measured from the calibration values and the positional relationship between the pattern on the projection pixel surface and that on the capture pixel surface using the principle of the triangulation method.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong’s known parameters between the surface, grating of the laser or similar source of electromagnetic radiation, and the camera with the obtaining of the positional relationships between the projection unit and the capture unit by calibration and the use of the calibration values to measure the positional relationships of the pattern on the projection pixel surface and the capture pixel surface as taught by Takabayashi. The motivation behind this modification would have been to use the calibration parameters for the three-dimensional measurement of the surface shape of an object [See Takabayashi].
In regards to claim 3, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to produce one wavelength [0044]. 
Stanley discloses wherein the light source is arranged to produce one wavelength ([0012] using one pattern projected would have a single wavelength). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.

In regards to claim 4, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to produce more than one wavelength.
Stanley discloses wherein the light source is arranged to produce more than one wavelength ([0012] The structured light generator can be adapted to switch back and forth between said first and second structured patterns, either automatically according to a timing control, or adaptively in response to sensed information from the illuminated scene. Alternatively the structured light generator can be adapted to project the first and second patterns simultaneously. In embodiments where more than one pattern is projected simultaneously, the light points corresponding to different patterns are preferably distinguishable by shape, colour, polarisation or configuration. Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.

In regards to claim 7, Kong discloses a method for modeling the topography of a three-dimensional surface ([0001] object surface characterization using optical triangulation ranging), the method comprising: using a calibrated modeling arrangement which comprises a camera arranged to photograph the surface to be modeled at wavelengths emitted by a light source as well as wavelengths detected by a human eye, a light source arranged to produce substantially monochromatic and coherent electromagnetic radiation, and a grating provided in connection with the light source ([0015] FIGS. 1, 2A and 2B show an optical surface configuration sensing system. A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14. The beams are reflected from the target surface 15; and a camera 17 is positioned to receive the reflected beams. In camera 17, each beam is focused by a lens 16 onto an image surface 18 providing an image plane 20. A processor 19 having memory 21 is provided to provide processing of the images on image plane 20.), wherein after calibration the relative orientations of the optical axis of the camera and the diffraction axis are known and that the position, distance and orientation of the output point of the grating to the starting point of the optical axis of the camera are known [0016-0020, 0024, 0025, Fig. 2a, 2, 7a, and 7b], and wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.), the diffraction pattern comprising a network of points ([0021] Using the apparatus described above, a two dimensional (2D) array of beams may be generated by optical grating 12 that comprises a first predetermined number of rows of beams, each row containing a second number of individual beams. Each of the beams, when reflected from surface 15, forms a beam image which lies somewhere on a beam path in the image plane 18, wherein the beam paths of all beam images are straight, generally parallel lines (vertical in this example). For example, FIG. 3 shows a 5x4 array of beam images reflected from a flat surface onto the image plane, wherein the horizontal rows of beam images are aligned perpendicularly with the vertical beam paths. [0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1.), wherein the diffraction pattern is a pattern that ([Fig. 3 and 4] dot matrix, wherein the angles of the beams are known) and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model ([0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1. The inter-beam image distance (angle) was 1.5 degrees in both the horizontal and vertical directions. The beam matrix was rotated by 14 degrees relative to the triangulation direction. A VGA camera was synchronized with the laser pulses. The vertical separation between the camera and lens was 60 mm.); taking by the camera a first photograph of the surface to be modeled on which the diffraction pattern comprising the network of points has been produced by said modeling arrangement ([0015] The beams are reflected from the target surface 15; and a camera 17 is positioned to receive the reflected beams. In camera 17, each beam is focused by a lens 16 onto an image surface 18 providing an image plane 20. A processor 19 having memory 21 is provided to provide processing of the images on image plane 20.); identifying the points of the network of points produced by the diffraction pattern in the first photograph; and calculating a depth position for each point ([0004] Each of the beam images has a position on the image plane that moves substantially linearly with variation of a target distance between the optical grating and a point on the object surface from which that beam image is reflected; and the direction of the substantially linear movement of each beam image forms a predetermined angle with the column of the array of beam images on the image plane to which that beam belongs at a common target distance. Positional data for each of the beam images on the image plane is derived and provided to a processor which uses stored reference data defining predetermined beam paths in the image plane for the beam images to locate and determine the associated one of the predetermined beam paths for each of the beam images on the image plane, determine the location of each of the beam images along its associated predetermined beam path, determine the target distance for that beam and store an array of the determined target distances for each of the located beam images to characterize the object surface. The predetermined angle may provide for each beam having a separate predetermined beam path. For greater resolution, some of the beam paths may have two associated beams, and processing is provided to distinguish the beams on a single beam path uniquely.).
Stanley discloses a modeling arrangement for modeling the topography of a three-dimensional (3D) surface ([Title] Range based sensing), the method comprising: using a calibrated modeling arrangement which comprises a camera arranged to photograph the surface to be modeled at wavelengths emitted by a light source as well as wavelengths detected by a human eye ([0007] a detector for detecting the location of light points projected in the scene), a light source arranged to produce substantially monochromatic and coherent electromagnetic radiation ([0006] a structured light generator adapted to illuminate a scene with a first structured pattern of light points and a second structured pattern of light points, said first and second patterns being configured for operation at different ranges), and a grating provided in connection with the light source ([0027] Embodiments of the invention may additionally or alternatively employ a structured light generator comprising a light source and a diffraction element. The light source is preferably a laser diode. The diffractive element, or diffractive array grating (DAG) in some embodiments is controllable to vary the light output between first and second states, resulting in first and second projected light patterns. The diffractive element may be mechanically switchable, for example one or more elements can be moved into and out of the path of the light source in response to a control signal, or the diffractive element may be electro-optically configurable.), wherein after calibration the relative orientations of the optical axis of the camera and the diffraction axis are known and that the position, distance and orientation of the output point of the grating to the starting point of the optical axis of the camera are known, and wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.), the diffraction pattern comprising a network of points ([0012] Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.), wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model ([0011] It will be understood that structured patterns of light points refers to patterns having a plurality of recognisable features in a known, pre-defined geometry. Common structured light patterns include arrays of spots, parallel lines or grids of lines. In certain embodiments the structured light pattern may comprise a single point of light to provide coarse ranging. The term `light points` used herein refers to any recognisable feature of such a pattern.); taking by the camera a first photograph of the surface to be modeled on which the diffraction pattern comprising the network of points has been produced by said modeling arrangement; identifying the points of the network of points produced by the diffraction pattern in the first photograph; and calculating a depth position for each point ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.).
Takabayashi discloses wherein after calibration the relative orientations of the optical axis of the camera and the diffraction axis are known and that the position, distance and orientation of the output point of the grating to the starting point of the optical axis of the ([0005] The positional relationship between the projection unit and the capture unit is obtained by calibration. For example, the base line length between the projection unit and the capture unit, the rotation/translation information of the capture unit and the projection unit, apparatus specific parameters of the projection unit and the capture unit, the focal length, the optical axis principal point position, the lens aberration values, and the like (to be generically referred to as calibration values) are obtained in advance. [0006] Finally, the distance from the apparatus to the object is measured from the calibration values and the positional relationship between the pattern on the projection pixel surface and that on the capture pixel surface using the principle of the triangulation method.), and wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled ([Fig. 1 and 4] [0006] Finally, the distance from the apparatus to the object is measured from the calibration values and the positional relationship between the pattern on the projection pixel surface and that on the capture pixel surface using the principle of the triangulation method.), the diffraction pattern comprising a network of points, wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model; taking by the camera a first photograph of the surface to be modeled on which the diffraction pattern comprising the network of points has been produced by said modeling arrangement ([0004] First, the projection unit projects a pattern onto the object. Next, the capture unit captures the object with the projected pattern.); identifying the points of the network of points produced by the diffraction pattern in the first photograph ([0004] The position of the pattern on the capture pixel surface of the capture unit is detected from the captured image data. Then, positions on the pattern on the projection pixel surface of the projection unit and positions on the pattern on the capture pixel surface are made to correspond with each other.); and calculating a depth position for each point ([0032] The measurement processing unit 9 acquires the calibration values from the parameter storage unit 8 and performs three-dimensional measurement by the principle of the triangulation method using the image data. For measurement error calibration according to this embodiment, the corresponding relationship between the pattern on the capture pixel surface and that on the projection pixel surface is changed using a projection transformation matrix C acquired from the second calculation unit 12. The measurement result is generated as three-dimensional measurement data. The three-dimensional measurement data is visualized such that it can be observed as a depth map on a display unit 14 such as a monitor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong’s known parameters between the surface, grating of the laser or similar source of electromagnetic radiation, and the camera with the obtaining of the positional relationships between the projection unit and the capture unit by calibration and the use of the calibration values to measure the positional relationships of the pattern on the projection pixel surface and the capture pixel surface as taught by 

Claim 8 lists all the same elements of claim 3, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8. 

Claim 9 lists all the same elements of claim 4, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 9. 

Claim 14 is substantially the same as claims 1 and 7 and is thus rejected for reasons similar to those in rejecting claims 1 and 7. 

Claim 17 lists all the same elements of claim 14, but in computer program form rather than method form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 17. 

Claim 18 is substantially the same as claims 1 and 14 and is thus rejected for reasons similar to those in rejecting claims 1 and 14. 

s 5, 6, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Stanley in further view of Takabayashi in even further view of Blayvas [US 2014/0111616 A1].
In regards to claim 5, the limitations of claim 4 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to simultaneously emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation. 
Stanley discloses wherein the light source is arranged to simultaneously emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation ([0079] In the above examples a single detector or camera is used to sense different patterns adapted for use at different ranges. Such a 3D camera using multiple spot projectors could distinguish between the different projected patterns through a variety of means, including: [0080] time division multiplexing, where projectors are fired sequentially and separate images acquired for each spot projector [0081] colour encoding e.g. one projector operates in red, whilst the other emits in green. A colour camera is used to detect the 2 spot patterns simultaneously, but the patterns can be separated and processed individually [0082] polarisation encoding--one is polarised either linear or circular, and the 2nd projector has orthogonal polarisation encoding. A polariser or polarising beamsplitter can be used in front of the camera to distinguish the 2 images.).
([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the color encoding using red and green as taught by Stanley and with the use of red, green, and blue light sources for color separation patterns as taught by Blayvas. The motivation behind these modifications would have been to improve the determination of the depth ranges of the target using structured light projections and to improve the three-dimensional scanning [See Blayvas].

In regards to claim 6, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose comprising three light sources and a grating provided in connection with each 
Blayvas discloses comprising three light sources and a grating provided in connection with each light source, wherein the first light source is arranged to emit red substantially monochromatic and coherent electromagnetic radiation, the second light source is arranged to emit green substantially monochromatic and coherent electromagnetic radiation and the third light source is arranged to emit blue substantially monochromatic and coherent electromagnetic radiation ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the use of red, green, and 

Claim 10 lists all the same elements of claim 5, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 6, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 11. 

In regards to claim 12, the limitations of claim 11 have been addressed. Kong fails to explicitly disclose further comprising: taking by the camera a second photograph of the surface to be modeled without projecting the diffraction pattern on the surface to be modeled; and giving RGB values for the points of said network of points by interpolating the corresponding pixels of the second photograph.
Blayvas discloses further comprising: taking by the camera a second photograph of the surface to be modeled without projecting the diffraction pattern on the surface to be modeled; and giving RGB values for the points of said network of points by interpolating the corresponding pixels of the second photograph ([0056] FIG. 9 illustrates one embodiment of a method to synchronize video frames acquisition in a camera and light pattern switching in the pattern projector. Initially the first light source N=1 is chosen in 901 and switched on in 902. A video frame is acquired by camera in 903. After the frame acquisition is finished, the light source N is switched off in 904, and pattern index N is incremented cyclically in 905, and the next pattern is acquired again under the illumination by the new pattern in 903. [0061] FIG. 11 illustrates the time sequence of illuminating patterns, acquired frames, and calculated 3D scans. One can note that the 3D scans have a certain delay over the image frames, since only after acquisition of three image frames the first 3D scan can be obtained. A non-limiting example of time-line is shown in the last row, corresponding to video frame-rate of 25 frames per second, or 40 milliseconds for each frame. The frame rate of calculated 3D scans is the same as the frame-rate of acquired images, however since each 3D scan is based on 3 image frames, they are more sensitive to motion of the objects, and have a certain delay of one or two frames. For example 3D scan 1 is calculated at t=120 ms from image frames 1, 2, 3 and correspond to the scene position during the Frames 1-3, acquired over an interval time interval 0-120 ms.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

In regards to claim 13, the limitations of claim 9 have been addressed. Kong fails to explicitly disclose wherein the identification of the points of the network of points produced by the diffraction pattern is made by using the color order of the points formed by several different wavelengths emitted by one diffraction source.
([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

Claim 15 is substantially the same as claim 12 and is thus rejected for reasons similar to those in rejecting claim 12. 

Claim 16 is substantially the same as claim 13 and is thus rejected for reasons similar to those in rejecting claim 13. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.